Exhibt 10.2
 
 
Accelerated Venture Partners, LLC


951 Mariners Island Blvd, Suite 300
San Mateo, CA 94404


July 18, 2016


Accelerated Acquisitions XIX, Inc.
1840 Gateway Drive, Suite 200
Foster City, CA 94404


Re:            Tender of shares for cancellation


Gentlemen:


By this letter, the undersigned tenders for cancellation 3,500,000 of the
5,000,000 shares of common stock par value $0.0001 of Accelerated Acquisitions,
XIX, Inc. (the "Company") which it holds.  Following the cancellation of such
shares, Accelerated Venture Partners, LLC will hold a total of 1,500,000 of the
Company's Common Shares.


Sincerely,


ACCELERATED VENTURE PARTNERS, LLC


By:       /s/ Timothy Neher                              
Timothy Neher, Managing Member